DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 09/20/22, has been entered. Claims 1, 6-7, 9-10, 19-21, 23, 32, 48, and 75 are pending and under examination. Claims 2-5, 8, 11-18, 22, 24-31, 33-47, and 76-96 cancelled. Claims 1, 6, 7, 9, 23, 32, and 48 are amended.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 03/22/22:
The rejection of claims 6 and 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite, found on page 3 at paragraph 9, is withdrawn in light of Applicant’s cancellation thereof or amendments thereto.

The rejection of claims 23, 32 and 96 under 35 U.S.C. 102(a)(1) as being anticipated by Henn et al. 2014 (US 2014/0199281), found on page 24 at paragraph 17, is withdrawn in light of Applicant’s cancellation thereof or amendments thereto.

The rejection of claims 1, 6-7, 9-11, 19-20, 23, 32, 75, and 96 under 35 U.S.C. 103 as being unpatentable over Henn et al. 2014 (US 2014/0199281) in view of Sandine 1980 (US 4,205,132), found on page 27 at paragraph 21, is withdrawn in light of Applicant’s cancellation thereof or amendments thereto.

The rejection of claims 21 and 48 under 35 U.S.C. 103 as being unpatentable over Henn et al. 2014 (US 2014/0199281) and Sandine 1980 (US 4,205,132) as applied to claims 1, 6-7, 9-11, 19-20, 23, 32, 75, and 96, and further in view of Jones et al. 2014 (US 2014/0363398), found on page 30 at paragraph 22, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Henn et al. 2014 (US 2014/0199281), Sandine (US 4,205,132), and Jones et al. 2014 (US 2014/0363398), as applied to claims 1, 6-7, 9-11, 19-21, 23, 32, 48, 75, further in view of Sadowsky et al. 2015 (US 2015/0374761), found on page 33 at paragraph 23, is withdrawn in light of Applicant’s cancellation thereof.


Maintained Rejection: Claim Rejections – 35 USC § 112
4.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


5.  Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	As written, claim 1 requires a minimum of 7 species of bacteria in order to meet the limitation of “...comprising (a) an extract of human feces comprising viable fecal microbiota including Lachnospiraceae, Enterobacteriaceae, Bacteroidaceae, Ruminococcaceae, Verrucomicrobiaceae, Bifidobacteriaceae, and Veillonellaceae...” It is noted that these would be representatives from families of bacteria, based on the hierarchy of classification (Domain, Phylum, Class, Order, Family, Genus, Species), but also represent 5 different phyla (see below). 
Subsequently, at least one interpretation of claim 6 (i.e. each of the above seven would necessarily also meet the limitation based on the hierarchy) fails to further limit claim 1, because claim 1 already includes representatives from all 5 of the named phyla. For example, the families Lachnospiraceae, Ruminococcaceae, and Veillonellaceae are in the Firmicutes phylum; Enterobacteriaceae is in the Proteobacteria phylum; Bacteroidaceae is in the Bacteroidetes phylum; Bifidobacteriaceae is in the Actinobacteria phylum; and Verrucomicrobiaceae is in the Verrucomicrobiae phylum.  Thus, claims 6 does not appear to further limit claim 1, from which it depends.
Further, claim 7 improperly broadens the list to a higher level of hierarchy which would also improperly broaden the options to those that were in 5-10 different classes, but not necessarily in the claimed families, as required by claim 1 and/or would encompass the seven species that are already accounted for by claim 1 because there are not 10 additional (see “different” classes) from which to select. Therefore, claim 7 fails to further limit claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Applicant’s Arguments
6. Applicant argues the amendments address the Action’s concerns.

Response to Arguments
7.  The Office disagrees that the amendments address the issues raised and notes that in order to be proper all embodiments must be proper.  As noted above, there remain interpretations of claim 6 and claim 7 that would fail to further limit claim 1, from which each depends.  Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Claim Rejections – 35 USC § 112
8.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following Is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.  Claims 1, 6-7, 9-10, 19-21, 23, 32, 48, and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims are drawn to lyophilized composition(s) having a water content of less than 5% and comprising (a) an extract of human feces comprising viable fecal microbiota including families of Lachnospiraceae, Enterobacteriaceae, Bacteroidaceae, Ruminococcaceae, Verrucomicrobiaceae, Bifidobacteriaceae, and Veillonellaceae and (b) about 2% (vol/vol) mannitol; wherein the composition further comprises phyla of bacteria selected from the group consisting of Bacteroidetes, Firmicutes, Proteobacteria, Verrucomicrobiae, and Actinobacteria; and/or wherein the composition further comprises at least 5, 6, 7, 8, 9, or 10 different classes of bacteria selected from the group consisting of Actinobacteria, Bacteroidia, Bacilli, Clostridia, Erysipelotrichi, Alphaproteobacteria, Betaproteobacteria, Gammaproteobacteria, Mollicutes, and Verrucomicrobiae; and methods of making and methods of using the compositions. 
Consequently, it is the Office’s position that (1) the independent claim constitutes a "broad generic claim” based on the generically claimed fecal microbiota (e.g. claimed at a level higher than species; including at the family, phylum, and/or class levels); and (2) the claimed genus has substantial variation because of the numerous options (e.g. the number of species and strains within each of the multi-tiered levels) and combinations of options permitted (i.e. picking and choosing from numerous options).  
MPEP §2163 states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification describes a “microbiota suspension” called PRIM-DJ2727 and prepared from stool “...obtained from carefully and thoroughly screening healthy human donors...” (e.g. see [0036]); however, the specification does not disclose what is actually in the microbiota suspension (i.e. it does not identify the bacterial species within the microbial consortium). The specification does not adequately describe how to obtain this PRIM-DJ2727 microbiota suspension because the disclosure does not reveal sufficient information about the healthy human donors, their particular stool samples, and/or the necessary bacterial species to be included (i.e. necessary structures) such that the asserted utilities (e.g. therapeutic compositions) and/or the functional properties (e.g. replacing, supplementing, or modifying a subjects’ colon microbiota) are maintained.  The specification states that subjects with more than 3 recurrent C. difficile infections “can be treated” with multiple doses of PRIM-DJ2727 and that these patients “are expected” to demonstrate improved flora diversity and a reduction in symptoms (e.g. see [0037]; and Example 1); and then makes similar statements for Nonalcoholic fatty liver disease (e.g. see [0038]); Parkinson’s disease (e.g. see [0039]); and Irritable Bowel Syndrome (IBS; see [0040]); however, there is insufficient data and evidence to support these assertions, because inter alia the specification does not adequately describe what is/was in the composition (see [0042-47, 0082-85]; Example 1). The specification describes the stool samples were obtained from individual donors and processed within 4-hours, but does not adequately describe what bacteria were in these donor samples (e.g. see [0045-46, 0071-76]). The specification reports the microbiota composition and relative abundance of bacteria were evaluated by 16S rRNA gene compositional analysis in a subset of subjects, but does not disclose the results (e.g. [0050-53]). The specification describes what the stool samples are free from (i.e. what is NOT in the stool sample; see [0044, 0072-76]); but this does not yield information about what is in the composition in order to meet the asserted utility (e.g. product claims) and/or achieve the claimed result of replacing, supplementing, or modifying a subject’s colon microbiota (e.g. method claims).  The specification describes that Post-FMT there were 10 families that represented more than 90% of the overall microbial populations; however, this statement does not yield information on what was actually administered to achieve such a result (e.g. [0066]). Further, the specification admits that increases in relative abundances within a phylum were “mainly driven” by particular families (but does not identify particular species therein) and that the increased abundances in specific taxa in only a certain number of recipients “might have influenced” the overall observations (e.g. [0066]). The specification does not provide a nexus for the limited results obtained in Example 1 for patients with recurring Clostridium difficile infections and any other conditions characterized by a need to replace, supplement and/or modify colonic microbiota. Overall, written description is lacking because there is no description of the bacterial species that are in PRIM-DJ2727. Thus, even the skilled artisan would need to figure out the composition first in order to actually use said composition; and according, without sufficient guidance, the skilled artisan is left to guessing and testing. Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous options and/or combinations of options (i.e. a representative number and variety of compositions comprising particular bacteria within the claimed phyla, classes, and/or families as claimed) have not yet been identified.  
Accordingly, it is the Office’s position that even one of skill in the art would not accept the disclosure of poorly-described, highly-generic stool samples, formulated as a microbiota suspension (i.e. PRIM-DJ2727) as a sufficient number and/or variety of “representative species” for all of the options and/or combinations of options having one or more bacterial species within the families, classes, and/or phyla, haphazardly mixed-and-matched to form the compositions, encompassed by the broad and variable generic claims.  Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus because the specification does not adequately describe the composition itself, and consequently, does not adequately describe a structure-functional correlation (i.e. which bacteria are required); nor adequately describe a sufficient number and diversity of representative species (e.g. none); nor how to make (i.e. how to obtain) an equivalent composition; nor how to use the composition to achieve the asserted utility and/or claimed results.
With regards to the state of the art, characterizing, making and using compositions for fecal microbiota transplantation were still under development and thus necessarily unpredictable, as evidence by the art. For example, Jones et al. 2014 (US 2014/0363398) teaches each individual has a personalized gut microbiota including an estimated 500 to 5000 or more species of bacteria, fungi, viruses, archaea and other microorganisms, up to 100 trillion individual organisms, that reside in the digestive tract (e.g. [0048]). Jones teaches human fecal material is by nature variable between donors and even varies from day-to-day in the same donor (e.g. [0057]; emphasis added). Further, Kump et al. 2017 (The taxonomic composition of the donor intestinal microbiota is a major factor influencing the efficacy of faecal microbiota transplantation in therapy refractory ulcerative colitis; Aliment Pharmacol Ther 47: 67-77) teaches the taxonomic composition of the donor’s microbiota is a major factor influencing the efficacy of faecal microbiota transplantation in treating disease conditions (e.g. see abstract; Figures 1 & 2; page 71, section 4; and page 76, left column).  In a summary of prior art studies, Kump documents that 1 out of 4 (25%) of trials failed to demonstrate a difference between faecal microbiota transplantation and a control group (e.g. page 68, left column).  Kump teaches that differences in the donor’s microbiota affects the outcome but that specific microbiota signatures have not been established (e.g. page 41, section 4; emphasis added). Further, Kump teaches the signature of microbiota in the recipient following FMT does not necessarily correspond to the signature in the donor (e.g. see discussion of A. muciniphila, page 73, left column; and Figure 3). Kump teach different species within the Ruminococcaceae family correspond to different outcomes (e.g. see page 73, right column).  Kump teaches that there was no clearly discernible pattern in the microbiota of recipients showing a positive faecal microbiota transplant response (e.g. page 74, right column; and Figure 4). 
Therefore, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated (in the instant case is zero), and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed (in the instant case is zero.  Accordingly, the state of the art does not provide adequate written description support for which options and which combinations would predictably retain their functional activities; thus, the only way to determine if the combination works is empirical testing of each and every option.  
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.). Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s Arguments
10. Applicant argues the amendments address the Action’s concerns.

Response to Arguments
11.  The Office disagrees that the amendments address the issues raised. Accordingly, it remains the Office’s position that the specification does not adequately describe the PRIM-DJ2727 composition based on (1) a lack of disclosed or art-recognized structure-function correlations and (2) a lack of a sufficient number and variety of species (i.e. examples) properly disclosed, in light of the unpredictability in the art, as set forth above.  Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.
Maintained Rejection: Claim Rejections – 35 USC § 112
12.  Claims 1, 6-7, 9-10, 19-21, 23, 32, 48, and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement/biological deposit rejection.
Instant claims appear to employ a novel biological material, specifically a microbiota suspension called PRIM-DJ2727.  Since the biological material is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. In the instant case, it is the Office’s position that the specification does not set forth a repeatable method because the public does not have access to the specific donors and the specification fails to identify the particular bacterial species required.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. 112, 1st paragraph may be satisfied by a deposit of the biological material. 
If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by the International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application.  These requirements are necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required. 
          If a deposit has not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809, assurance regarding availability and permanency of the deposit is required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record that has the authority and control over the conditions of deposit over his or her signature and registration number averring:
during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
the deposits will be maintained in the public repository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; 
a test of the viability of the biological material at the time of deposit will be made (See CFR 1.807); and 
the deposit will be replaced if they should become nonviable or non-replicable.
In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the repository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of biological material not made under the Budapest Treaty must be filed in the application and must contain:
The name and address of the depository;
The name and address of the depositor;
The date of deposit;
The identity of the deposit and the accession number given by the depository;
The date of the viability test;
The procedures used to obtain a sample if test is not done by the depository; and
A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.  
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed. Applicant’s attention is directed to In re Lundack, 773 F.2d.1216, 227 USPQ (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.
Thus, it is the Office’s position that the specification fails to provide sufficient guidance on how to make and use the invention as claimed, without undue experimentation (i.e. random trial and error to ascertain critical bacteria species within the bacterial phyla, classes and/or families, for the asserted utilities and/or claimed results).  The factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The invention is lyophilized composition(s) having a water content of less than 5% and comprising (a) an extract of human feces comprising viable fecal microbiota including Lachnospiraceae, Enterobacteriaceae, Bacteroidaceae, Ruminococcaceae, Verrucomicrobiaceae, Bifidobacteriaceae, and Veillonellaceae and (b) about 2% (vol/vol) mannitol; along with methods of making and methods of using the claimed compositions.  Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or subcombinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species what other species may or may not work; see MPEP 2164.03. In, the instant case there are no properly described representative species because the bacterial species in the composition are not disclosed.
Breadth of the claims: The broadest reasonable interpretation of the claims encompasses numerous species from 7 bacterial families, mixed and matched, and added to other species from the same 5 phyla and/or up to 10 different classes, without any guidance on particular species required to achieve the asserted utilities and/or claimed results. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification because there is insufficient guidance on how to obtain an equivalent composition (e.g. which species? how much of each species? what relative percentage of each species, family, class, and/or phylum?). Accordingly, undue experimentation would be required to practice the methods, with a reasonable expectation of success, based on the sheer number of options and combinations of options encompassed.
Amount of direction provided by Inventor/Existence of Working Examples: The specification discloses a “microbiota suspension” called PRIM-DJ2727 and prepared from stool “...obtained from carefully and thoroughly screening healthy human donors...” (e.g. see [0036]); however, the specification does not disclose what is actually in the microbiota suspension (i.e. does not identify the bacterial species within the microbial consortium). The specification does not sufficiently disclose how to obtain this PRIM-DJ2727 microbiota suspension because the disclosure does not reveal sufficient information about the healthy human donors, their particular stool samples, and/or the necessary species to be included (i.e. necessary structures) such that the asserted utilities (i.e. therapeutic uses) and/or functional properties (e.g. replacing, supplementing, or modifying a subjects’ colon microbiota) are maintained.  The specification states that subjects with more than 3 recurrent C. difficile infections “can be treated” with multiple doses of PRIM-DJ2727 and that these patients “are expected” to demonstrate improved flora diversity and a reduction in symptoms (e.g. see [0037]; and Example 1); and then makes similar statements for Nonalcoholic fatty liver disease (e.g. see [0038]); Parkinson’s disease (e.g. see [0039]); and Irritable Bowel Syndrome (IBS; see [0040]); however, there is insufficient data and evidence to support these assertions, because inter alia the specification does not disclose what is/was in the composition (see [0042-47, 0082-85]; Example 1). The specification discloses the stool samples were obtained from individual donors and processed within 4-hours, but does not sufficiently disclose what bacteria were in these samples (e.g. see [0045-46, 0071-76]). The specification reports the microbiota composition and relative abundance of bacteria were evaluated by 16S rRNA gene compositional analysis in a subset of subjects, but does not disclose the results (e.g. [0050-53]). The specification discloses what the stool samples are free from (i.e. what is NOT in the stool sample; see [0044, 0072-76]); but this does not yield information about what is in the composition.  The specification discloses that Post-FMT there were 10 families that represented more than 90% of the overall microbial populations; however, this statement does not yield information on what was actually administered to achieve such a result (e.g. [0066]). Further, the specification admits that increases in relative abundances within a phylum were “mainly driven” by particular families (but does not identify particular species) and that the increased abundances in specific taxa in only a certain number of recipients “might have influenced” the overall observations (e.g. [0066]). The specification does not provide a nexus for the limited results obtained in Example 1 for patients with recurring Clostridium difficile infections and any other conditions characterized by a need to replace, supplement and/or modify colonic microbiota. Accordingly, a non-routine amount of experimentation would be required to practice the invention with a reasonable expectation of success, because, for example, in order to confirm that a given donor’s stool sample maintains therapeutic utility, each combination of potential species from each bacterial phylum, class and/or family, would need to be tested, in each unique combination encompassed by the highly generic claims. It is noted that such experiments would require the administration of each combination of options to a human (or an animal model), and the subsequent monitoring and testing for a treatment outcome in that human or animal. Thus, without proper guidance in the instant disclosure, an undue amount of experimentation would be required to practice the invention(s) as claimed because testing such a vast number of combinations in an equally vast number of subjects would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of undue experimentation.   
State of the Prior Art and Level of Predictability in the Art: The state of the art regarding characterizing, making and using compositions for fecal microbiota transplantation were still under development and thus necessarily unpredictable, as evidence by the art. For example, Jones et al. 2014 (US 2014/0363398) teaches each individual has a personalized gut microbiota including an estimated 500 to 5000 or more species of bacteria, fungi, viruses, archaea and other microorganisms, up to 100 trillion individual organisms, that reside in the digestive tract (e.g. [0048]). Jones teaches human fecal material is by nature variable between donors and even varies from day-to-day in the same donor (e.g. [0057]). Further, Kump et al. 2017 (The taxonomic composition of the donor intestinal microbiota is a major factor influencing the efficacy of faecal microbiota transplantation in therapy refractory ulcerative colitis; Aliment Pharmacol Ther 47: 67-77) teaches the taxonomic composition of the donor’s microbiota is a major factor influencing the efficacy of faecal microbiota transplantation in treating disease conditions (e.g. see abstract; Figures 1 & 2; page 71, section 4; and page 76, left column).  In a summary of prior art studies, Kump documents that 1 out of 4 (25%) of trials failed to demonstrate a difference between faecal microbiota transplantation and a control group (e.g. page 68, left column).  Kump teaches that differences in the donor’s microbiota affects the outcome but that specific microbiota signatures have not been established (e.g. page 41, section 4). Further, Kump teaches the signature of microbiota in the recipient following FMT does not necessarily correspond to the signature in the donor (e.g. see discussion of A. muciniphila, page 73, left column; and Figure 3). Kump teach different species within the Ruminococcaceae family correspond to different outcomes (e.g. see page 73, right column).  Kump teaches that there was no clearly discernible pattern in the microbiota of recipients showing a positive faecal microbiota transplant response (e.g. page 74, right column; and Figure 4).  Thus, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated (zero in instant case), and accordingly, the evidence indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the ones disclosed (zero in instant case).  Therefore, the claims, as written, are not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, and without undue experimentation, because they do not have access to the same stool donors and do not have sufficient guidance on which bacterial species and/or what amount of each must be present; and consequently do not have a means to obtain the material necessary to practice the invention as claimed.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to one poorly-described “microbiota suspension”, to all of the potential compositions and methods, as broadly as is claimed.  Therefore, one of skill in this art, given its unpredictability, would have to engage in non-routine experimentation to determine which compositions comprising which bacterial species at which concentrations actually retain therapeutic potential and thereby carry out the invention(s) as claimed.
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. Without such guidance the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue. See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). It is again noted, that the instant disclosure fails to properly characterize any compositions (i.e. does not sufficiently disclose what bacterial species are in the compositions) and thus, fails to properly disclose methods of making and/or using said compositions. 
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the invention, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification.  Consequently, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s Arguments
13. Applicant argues the amendments address the Action’s concerns.

Response to Arguments
14.  The Office disagrees that the amendments address the issues raised. Accordingly, it remains the Office’s position that even a skilled artisan would require undue experimentation to make and use the composition because there is insufficient guidance regarding what is in PRIM-DJ2727 and/or how to obtain an equivalent composition, as set forth above, with a complete analysis of the Wands factors.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
15. No claims are allowed.

16. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

17. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
October 26, 2022